                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN
________________________________________________________________________

DONALD J. TRUMP,

                          Plaintiff,

v.                                                                Case No. 20-C-1785

THE WISCONSIN ELECTIONS COMMISSION, et al.,

                            Defendants.
________________________________________________________________________

                           NOTICE OF APPEARANCE


      PLEASE TAKE NOTICE that the City Attorney, Tearman Spencer, by:

      Tearman Spencer, City Attorney – State Bar No. 1030676

      Scott Brown, Deputy City Attorney – State Bar No. 1089753

      Kathyrn Block, Assistant City Attorney – State Bar No. 1029749

      James Carroll, Assistant City Attorney – State Bar No. 1068910

      Elleny Christopoulos, Assistant City Attorney – State Bar No. 1105495

      Patrick McClain, Assistant city Attorney – State Bar No. 1100896

      Tyrone St. Junior, Assistant City Attorney – State Bar No. 1079284

      Julie P. Wilson, Assistant City Attorney – State Bar No. 1034792

      represents and appears for defendants, Tom Barrett, Claire Woodall-Vogg and Jim

Owczarski, in the above-entitled action, and demands that a copy of all proceedings

subsequent to the summons and complaint herein be served at our office, at Suite 800,

City Hall, 200 East Wells Street, Milwaukee, Wisconsin 53202-3551.



        Case 2:20-cv-01785-BHL Filed 12/04/20 Page 1 of 2 Document 35
          Dated at Milwaukee, Wisconsin this 4th day of December, 2020.

                                             TEARMAN SPENCER
                                             City Attorney


                                             s/James M. Carroll____________________
                                             JAMES M. CARROLL
                                             Assistant City Attorney
                                             State Bar No. 1068910
                                             Attorney for Defendants
                                             Tom Barrett, Claire Woodall-Vogg and
                                             Jim Owczarski



P.O. ADDRESS:
800 City Hall
200 East Wells Street
Milwaukee, WI 53202
Telephone: 414-286-2601
Fax: 414-286-8550
Email: jmcarr@milwaukee.gov

/272531




                                             2

            Case 2:20-cv-01785-BHL Filed 12/04/20 Page 2 of 2 Document 35
